         ~A0245B      (Rev. 12/11) Judgment in a Criminal Petty Case
                                                                                                                              FILED
                      Sheet 1                                                     .
                                                                                                                                rrn • n
                                                                                                                                          -   ----
                                                UNITED STATES DISTRICT                                       Cc   VcRJLERK us DISTH1(;/            c;OURT
                                                                                                                                                   c      -
                                                      SOUTHERN DISTRICT OF CALIFOR"                               rliY
                                                                                                                    OUTHEHN DISTRICT OF
                                                                                                                                                       Altifpi~•
                              UNITED STATES OF AMERICA                                JUDGMENT IN A
                                                 v.                                   CRIMINAL CASE
                                                                                      (For Offenses Committed On or After November I, 1987)
                     MIGUEL ANGEL MARQUEZ-RAMIREZ (I)
                                                                                      Case Number: 20CR00208-BGS
                                                                                       Jessica Oliva (FD)
                                                                                      Defendant's Attorney
     REGISTRATION NO. 93384298

     •
     TIIE DEFENDANT:
     181 pleaded guilty to count(s) I of the Superseding Information
     D      was found guilty on count(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            after a plea ofnot guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                               Count
     Title & Section                                                     Nature of Offense                                                    Number/s}
8:1325 (a)(!)                                               Improper Entry by an Alien (Misdemeanor)                                           I




                The defendant is sentenced as provided in pages 2 through _ _..;2c__ of this judgment.

   D     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   ~     Count(s) Underlying Information
                                                                     is IZ] areO dismissed on the motion of the United States.
   181   Assessment: $10- WAIVED




   18)   Fine waived                                   D Forfeiture pursuant to order filed                                             included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until alI fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.



                                                                                      Dat;;;;;;~
                                                                                      FEBRUARY 18, 2020




                                                                                      HON. BERNARD G. SKOMAL
                                                                                      UNITED STATES MAGISTRATE JUDGE


                                                                                                                                                   20CR0208-BGS
AO 2458        (Rev. 12/11) Judgment in Criminal Petty Case
               Sheet 2 - Imprisonment

                                                                                                           Judgment- Page _ _;:_2_ of   2
 DEFENDANT: MARIO GONZALEZ-GODINEZ (I)
 CASE NUMBER: 20CR0208-BGS
                                                                     IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
            Time Served



     I;]    Sentence imposed pursuant to Title 8 USC Section 1326(b ).
     D The court makes the following recommendations to the Bureau of Prisons:



     [j The defendant isremanded to the custody of the United States Marshal.
     0 The defendant shall surrender to the United States Marshal for this district:
             Oat _ _ _ _ _ _ _ _ Oa.m.                                 op.m,        on _ _ _ _ _ _ _ _ _ _ __

                 as notified by the United States Marshal.

     0     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            O _________________________
            0 as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.

                                                                          RETURN
I have executed this judgment as follows:

           Defendant delivered on                                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

at                                                            with a certified copy of this judgment.


                                                                                                        UNITED STATES MARSHAL

                                                                               By
                                                                                                   DEPUTY UNITED ST ATES MARSHAL




                                                                                                                                20CR0208-BGS
